Per Curiam.
Defendants, who are members of the bar of this state, were plaintiff’s attorneys in an action in North Dakota, and in another action in Minnesota. Plaintiff now claims that defendants were guilty of fraud and bad faith in their relations with him, and asks in his complaint for various remedies, including damages in a large sum, and a judgment requiring defendant Grimes to execute and deliver to plaintiff a deed to certain land in North Dakota. Defendants prevailed in the court below and plaintiff appeals from an order refusing a new trial.
It will be of no value to the bar to make a statement of the facts, or write an opinion of any length. Plaintiff, who briefed and argued his own case in this court, occupied much time and space in a recitation of the entirely familiar rules as to the good faith required of an attorney to his client, and unnecessarily cited numerous authorities. There is no doubt that the law requires the utmost good faith of an attorney in his dealings with a client. The trial court found as a fact that defendants had been guilty of no fraud or bad faith. A careful reading of the record convinces us not only that this *470finding is amply sustained by the evidence, but that there is no evidence whatever which gives the. slightest color to any of plaintiff’s wild claims to the contrary. Defendants performed valuable services for plaintiff, and granting the relief asked would give plaintiff the full benefit of these services without any compensation to his attorneys.
Order affirmed.